
	

113 HR 4694 IH: To amend the Claims Resolution Act of 2010 to authorize the Secretary of the Interior to contract with eligible Indian tribes to manage land buy-back programs, to require that certain amounts be deposited into interest bearing accounts, and for other purposes.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4694
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. DeFazio (for himself and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Claims Resolution Act of 2010 to authorize the Secretary of the Interior to contract
			 with eligible Indian tribes to manage land buy-back programs, to require
			 that certain amounts be deposited into interest bearing accounts, and for
			 other purposes.
	
	
		1.Tribal land buy-back programsSection 101(e) of the Claims Resolution Act of 2010 (Public Law 111–291; 124 Stat. 3067) is amended
			 by adding at the end the following:
			
				(6)Tribal land buy-back programsThe Secretary may enter into contracts under the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450 et seq.) with any eligible Indian tribe to carry out
			 activities related to that Indian tribe under the Land Consolidation
			 Program.
				.
		2.Interest bearing accountSection 101(e)(1)(C) (Public Law 111–291; 124 Stat. 3067) of the Claims Resolution Act of 2010 is
			 amended by adding at the end the following:
			
				(iii)Interest bearing account
					(I)In generalNot later than 90 days after the date of the enactment of this clause, the Secretary shall invest
			 the amounts remaining in the Trust Land Consolidation Fund into public
			 debt securities with maturities suitable to the needs of that Fund, as
			 determined by the Secretary of the Treasury, and bearing interest at rates
			 determined by the Secretary of the Treasury, taking into consideration
			 current market yields on outstanding marketable obligations of the United
			 States of comparable maturity. Once the amounts are invested pursuant to
			 this clause, the funds shall be deemed to have been used to conduct the
			 Land Consolidation Program and for other costs associated with the
			 Settlement for the purposes of subparagraph (B).
					(II)Use of amounts earned in interestFunds invested under this clause and interest on those funds shall be used for the purposes for
			 which the Trust Land Consolidation Fund was established..
		3.Timing of payments and responsibilitySection 101(j)(3) of the Claims Resolution Act of 2010 (Public Law 111–291; 124 Stat. 3069) is
			 amended—
			(1)by striking Payments and inserting Payments and Responsibility;
			(2)by striking The payments and inserting the following:
				
					(A)In generalThe payments; and
			(3)by adding at the end the following:
				
					(B)Responsibility and completion dateThe Secretary of the Interior shall remain responsible for ensuring that all payments under this
			 section are made to beneficiaries by not later than 1 year after the date
			 of the enactment of this subparagraph..
			
